Case 2:19-cv-07985-JMV-MF Document 36 Filed 03/26/21 Page 1 of 1 PageID: 103




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 MONICA MUNHOZ GOMES, Individually,               :
 and as Administrator Ad Prosequendum of          :
 the ESTATE OF RENATO ROBERTO                     :
 GOMES, Deceased,                                 :
                                                  :
                             Plaintiff,           :
                                                  :
                   v.                             :
                                                  : NO. 2:19-cv-07985-JMV-MF
 KLIDJAN BOZALI, JAG LEASING, INC.,               :
 KAG LEASING, INC., JOHN and JANE                 : STIPULATION OF DISMISSAL WITH
 DOES 1-10 (said names being fictitious and       : PREJUDICE
 unknown) and ABC CORPORATIONS 1-10               :
 (fictitious individuals, corporations or other   :
 business entities presently unidentified),       :
                                                  :
                             Defendants.          :

       The matter in difference in the above entitled action having been amicably adjusted by and

between the parties, it is hereby stipulated and agreed that the same be and it is hereby dismissed

with prejudice and without costs against and between all parties.


GINARTE GALLARDO                                     COZEN O’CONNOR
GONZALEZ WINOGRAD, LLP

       /s/ Robert H. Baumgarten
By:_________________________                         By:____________________________
   ROBERT H. BAUMGARTEN                                        DYLAN ALPER
Attorney for Plaintiff                               Attorney for Defendant

Dated: March 4, 2021                                 Dated:
